—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 30, 1989 (People v Linden, 150 AD2d 801), affirming a judgment of the Supreme Court, Westchester County, rendered November 12, 1986.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *615463 US 745). McGinity, J. P., H. Miller, Feuerstein and Smith, JJ., concur.